DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Irene Lin on 03/19/2021. 
Amend claims 1-12, 14, 16 as follows: 
1.	(Canceled)

2.	(Currently Amended) The pneumatic tire according to claim 15, wherein 
the ground contact surface has a radially maximum height (h1) from [[a]]the straight line connecting the first edge and the second edge, and
the maximum height (h1) is in a range of from 0.4% to 0.8% of an axial width (W1) of the ground contact surface.

3.	(Currently Amended) The pneumatic tire according to claim 15, wherein 
the profile of the ground contact surface has a radius of curvature in a range of from 350 to 750 mm.

4.	(Currently Amended) The pneumatic tire according to claim 15, wherein 


5.	(Currently Amended) The pneumatic tire according to claim 15, wherein 
the tire internal structural member comprises a belt layer disposed in the tread portion and extending along an outer surface of the tread portion, and
an acute angle between the conductive portion and the belt layer is smaller than an acute angle between the conductive portion and the ground contact surface.

6.	(Currently Amended) The pneumatic tire according to claim 15, wherein 
the conductive portion is inclined at an angle of from 40 to 60 degrees with respect to the ground contact surface.

7.	(Canceled)

8.	(Currently Amended) The pneumatic tire according to 
the first lateral groove and the second lateral groove are inclined with respect to the tire axial direction, and
a maximum angle of the first lateral groove with respect to the tire axial direction is smaller than a maximum angle of the second lateral groove with respect to the tire axial direction.

9.	(Currently Amended) The pneumatic tire according to claim 15, wherein 


10.	(Canceled)

11.	(Currently Amended) The pneumatic tire according to claim 15, wherein 
the profile of the ground contact surface comprises a first profile on a side of the first edge and a second profile on a side of the second edge, and
a radius of curvature of the first profile is greater than that of the second profile.

12.	(Withdrawn-Currently Amended) A method for manufacturing the pneumatic tire according to claim 15, the method comprising:
	forming a raw tire comprising the tread portion provided with the conductive portion made of a conductive rubber, wherein the conductive portion of the raw tire extends radially outwardly to the outer end exposed at the ground contact surface of the tread portion with the inclination toward a first side in the tire axial direction; [[and]]
	vulcanizing the raw tire using a tire mold having the pair of protrusions for molding main grooves to mold the land portion of the tread portion between the pair of protrusions such that the land portion includes the conductive portion therein, wherein the tire mold comprises [[the]]a ground contact surface molding face for molding the ground contact surface of the land portion between the pair of protrusions, and wherein the ground contact surface molding face is configured as an arc-shaped concave surface to produce rubber flow such that the outer end of the conductive portion, upon vulcanizing, is moved to a central side of the land portion in the tire axial direction; and
forming on the land portion the first lateral groove extending from the first edge and terminating within the land portion and the second lateral groove extending from the second edge and terminating within the land portion, the groove void volume of the first lateral groove being smaller than that of the second lateral groove,
wherein the first lateral groove and the second lateral groove have the first inner end and the second inner end, respectively, each terminating within the land portion, and 
wherein the groove wall of the first inner end in the cross-sectional view taken along the groove centerline thereof is inclined at a smaller angle with respect to the tire radial direction than the angle of the groove wall of the second inner end in the cross-sectional view taken along a groove centerline thereof.

13.	(Withdrawn) The method according to claim 12, wherein
a radius of curvature of the ground contact surface molding face is in a range of from 350 to 750 mm.

14.	(Currently Amended) The pneumatic tire according to claim 15, wherein the tire internal structural member comprising a belt layer disposed in the tread portion and extending along an outer surface of the tread portion, an angle 2 between the conductive portion and the belt layer is smaller than an angle 1 between the conductive portion and the ground contact surface, and the angle 2 is in a range of 30 to 50 degrees.

15.	(Previously Presented) A pneumatic tire comprising:
	a tread portion comprising circumferentially and continuously extending main grooves and land portions divided by the main grooves;
	in a cross-sectional view of the tire including a tire axis, one of the land portions comprising a first edge, a second edge, a ground contact surface extending between the first edge and the second edge and having an arc-shaped profile protruding radially outwardly, and conductive portion made of conductive rubber; and

wherein:
	the inner end is connected to a tire internal structural member to be electrically connected to a rim when the tire is mounted on the rim,
	on the ground contact surface, a central position of the outer end is located on a central position of said one of the land portions in a tire axial direction, or on a side of the first edge with respect to the central position of one of the land portions,
a cross-sectional area (Sa) of the land portion defined between a straight line that connects the first edge and the second edge, and the arc-shaped profile of the ground contact surface is in a range of from 0.7% to 1.4% of a cross-sectional area (St) of the land portion,
said one of the land portions is provided with a first lateral groove extending from the first edge and terminating within said one of the land portions and a second lateral groove extending from the second edge and terminating within said one of the land portions,
the first lateral groove has a groove void volume smaller than that of the second lateral groove,
the first lateral groove and the second lateral groove have a first inner end and a second inner end, respectively, each terminating within said one of the land portions, and 
a groove wall of the first inner end in a cross-sectional view taken along a groove centerline thereof is inclined at a smaller angle with respect to a tire radial direction than an angle of a groove wall of the second inner end in a cross-sectional view taken along a groove centerline thereof.

16.  (Canceled)



Allowable Subject Matter
Claims 2-6, 8-9, 11-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Tanaka (US 2014/0166169 A1 – of record) discloses a pneumatic tire whose cross-sectional tread profile includes the structure of land portions having a differing radius of curvature from one land portion edge to the opposing land portion edge.
Kohara (EP 2,837,511 – of record) discloses a pneumatic tire whose tread pattern includes the structure of conductive portion formed as strip that extends from the ground contacting surface of the tread radially into the thickness of the tread.
However, Tanaka and Kohara fail to render obvious forming on the land portion the first lateral groove extending from the first edge and terminating within the land portion and the second lateral groove extending from the second edge and terminating within the land portion, the groove void volume of the first lateral groove being smaller than that of the second lateral groove, wherein the first lateral groove and the second lateral groove have the first inner end and the second inner end, respectively, each terminating within the land portion, and wherein the groove wall of the first inner end in the cross-sectional view taken along the groove centerline thereof is inclined at a smaller angle with respect to the tire radial direction than the angle of the groove wall of the second inner end in the cross-sectional view taken along a groove centerline 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 22, 2021